J-S80043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                                       :
            v.                         :
                                       :
                                       :
PAUL LINNEY,                           :
                                       :
                  Appellant            :         No. 1601 EDA 2017

           Appeal from the Judgment of Sentence April 14, 2017
           in the Court of Common Pleas of Montgomery County,
            Criminal Division at No(s): CP-46-CR-0006608-2016

BEFORE: BOWES, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                    FILED FEBRUARY 27, 2018

     Paul Linney (“Linney”) appeals from the judgment of sentence imposed

following his convictions of driving under the influence (“DUI”) – general

impairment, DUI – highest rate, and harassment.            See 75 Pa.C.S.A.

§ 3802(a)(1), (c); 18 Pa.C.S.A. § 2709(a)(4). We affirm.

     In its Opinion, the trial court has set forth an extensive recitation of

the factual and procedural history, which we adopt for the purpose of this

appeal. See Trial Court Opinion, 7/7/17, at 1-12.

     On appeal, Linney raises the following questions for our review:

     I.    Did the [trial] court erroneously preclude the defense from
           introducing photographs depicting the injuries sustained by
           [Linney] during his 2012 arrest, where: (1) the photos
           were probative of the affiant officer’s credibility, and (2)
           the true extent of [Linney’s] prior injuries was relevant to
           substantiate [Linney’s] testimony that, during the ensuing
           2016 incident, he acted out of fear and anger but without a
           specific intent to harass?
J-S80043-17


      II.   Was the evidence insufficient to make out the necessary
            elements of the crime of harassment, where the evidence
            did not establish that [Linney] engaged in any of the
            behaviors proscribed by 18 Pa.C.S.[A.] § 2709 with the
            intent to harass, annoy or alarm the complainant[?]

Brief for Appellant at 5.

      In his first claim, Linney contends that the trial court abused its

discretion in not allowing the admission of photographs depicting Linney’s

injuries after his 2012 arrest.     Id. at 11.     Linney argues that the

photographs were relevant to attack the credibility of Officer Thomas Nyman

(“Officer Nyman”). Id. at 11, 14; see also id. at 11 (wherein Linney claims

that the evidence would have rebutted Officer Nyman’s statement that

Linney had not been beaten during the 2012 arrest). Linney asserts that the

injuries in the photographs would substantiate his testimony that he acted in

fear of another beating while harassing Officer Nyman.       Id. at 11, 14.

Linney claims that he did not act with the required intent to harass, annoy,

or alarm, and that he should be awarded a new trial. Id. at 14.

      The trial court set forth the relevant law, addressed Linney’s first

claim, and determined that it is without merit.    See Trial Court Opinion,

7/7/17, at 16-18.    Upon review, we agree with the trial court’s reasoning

and adopt the Opinion rejecting Linney’s claim for the purpose of this

appeal. See id.

      In his second claim, Linney contends that the evidence was insufficient

to support his harassment conviction.     Brief for Appellant at 15.   Linney


                                    -2-
J-S80043-17


argues that the evidence did not establish an intent to harass, annoy, or

alarm Officer Nyman. Id. Linney asserts that “transitory anger” or “spur-

of-the-moment anger” negates specific intent. Id. at 17, 18. Linney claims

that because he was handcuffed, alone and defenseless in the patrol car,

with an officer he believed had previously beaten him, Linney’s actions did

not demonstrate he intended to harass Officer Nyman. Id. at 17-18.

      The trial court set forth the relevant law, addressed Linney’s second

claim, and determined that it is without merit.      See Trial Court Opinion,

7/7/17, at 12-16. We agree with the sound reasoning of the trial court, and

affirm on the basis of the trial court’s Opinion. See id.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/18




                                     -3-
Circulated 01/31/2018 04:39 PM